Name: 2005/62/EC: Commission Decision of 27 January 2005 laying down transitional measures to be applied by Cyprus as regards on-site burning or burial of animal by-products under Regulation (EC) NoÃ 1774/2002 of the European Parliament and of the Council (notified under document number C(2005) 133)Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: deterioration of the environment;  Europe;  European Union law;  animal product;  environmental policy;  industrial structures and policy
 Date Published: 2005-10-14; 2005-01-28

 28.1.2005 EN Official Journal of the European Union L 25/71 COMMISSION DECISION of 27 January 2005 laying down transitional measures to be applied by Cyprus as regards on-site burning or burial of animal by-products under Regulation (EC) No 1774/2002 of the European Parliament and of the Council (notified under document number C(2005) 133) (Only the Greek text is authentic) (Text with EEA relevance) (2005/62/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1774/2002 of the European Parliament and of the Council of 3 October 2002 laying down health rules concerning animal by-products not intended for human consumption (1), and in particular Article 24(6) and Article 32(1) thereof, Whereas: (1) Under Regulation (EC) No 1774/2002 derogations may be granted regarding the disposal by on-site burning or burial of animal by-products in restricted circumstances. That Regulation also provides that no derogation may be granted in respect of animals suspected of being infected with a transmissible spongiform encephalopathy (TSE) or in which the presence of a TSE has been officially confirmed. (2) Commission Regulation (EC) No 811/2003 of 12 May 2003 implementing Regulation (EC) No 1774/2002 of the European Parliament and of the Council as regards the intra-species recycling ban for fish, the burial and burning of animal by-products and certain transitional measures (2) lays down implementing rules for the disposal of animal by-products by on-site burning or burial. (3) Commission Decision 2004/467/EC of 29 April 2004 laying down transitional measures to be applied by Cyprus and Estonia as regards on-site burning or burial of animal by-products under Regulation (EC) No 1774/2002 of the European Parliament and of the Council (3) provides for a derogation to these rules applicable until 1 January 2005. (4) Cyprus has informed the Commission that it will not have operational collection systems in place for animal by-products on 1 January 2005. It is therefore necessary to maintain the transitional measures laid down by Decision 2004/467/EC for a further period of time. (5) During the transitional period Cyprus should take the necessary measures to avoid endangering human or animal health and the environment as laid down in Regulation (EC) No 811/2003. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 1. By way of derogation from Articles 4(2), 5(2) and 6(2) of Regulation (EC) No 1774/2002, Cyprus may, in respect of its own territory, and until 1 November 2005, permit on-site burning or burial of animal by-products. 2. The derogation referred to in paragraph 1 does not apply to Category 1 material referred to in Article 4(1)(a)(i) of Regulation (EC) No 1774/2002. Article 2 When permitting on-site burning or burial, as provided for in Article 1 of this Decision, Cyprus shall take all necessary measures to avoid endangering human or animal health and the environment in accordance with the implementing rules laid down in Articles 6 and 9 of Regulation (EC) No 811/2003. Cyprus shall, by 1 June 2005, inform the Commission and other Member States of the progress made in establishing the disposal system. Article 3 This Decision shall apply from 1 January 2005 until 1 November 2005. Article 4 This Decision is addressed to the Republic of Cyprus. Done at Brussels, 27 January 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 273, 10.10.2002, p. 1. Regulation as last amended by Commission Regulation (EC) No 668/2004 (OJ L 112, 19.4.2004, p. 1). (2) OJ L 117, 13.5.2003, p. 14. (3) OJ L 160, 30.4.2004, p. 1.